MANDATE

THE STATE OF TEXAS

TO THE 150TH JUDICIAL DISTRICT COURT OF BEXAR COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on January 21, 2015, the cause upon appeal to
revise or reverse your judgment between

Ex Parte Mark Villarreal, Appellant

V.



No. 04-14-00510-CV and Tr. Ct. No. 2014-CI-04491

was determined, and therein our said Court of Appeals made its order in these words:


      In accordance with this court’s opinion of this date, the judgment of the
trial court denying appellant Mark Villarreal’s petition for expunction is
REVERSED IN PART as it pertains to the arrest for Theft of Property on
August 7, 2008, and the case is REMANDED to the trial court with
instructions to render a modified order as agreed by the parties. In all other
respects, the judgment of the trial court is AFFIRMED. Costs of the appeal are
taxed against appellant Mark Villarreal.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of
Texas, with the seal of the Court affixed and the City of San Antonio on April 1, 2015.

                                                           KEITH E. HOTTLE, CLERK




                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853
                                            BILL OF COSTS

        TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                        No. 04-14-00510-CV

                                     Ex Parte Mark Villarreal

                                                     v.



        (NO. 2014-CI-04491 IN 150TH JUDICIAL DISTRICT COURT OF BEXAR COUNTY)


TYPE OF FEE                  CHARGES        PAID            BY
MOTION FEE                         $10.00   E-PAID          ADMA KOBS
CLERK'S RECORD                     $36.00   PAID
SUPREME COURT CHAPTER 51
FEE                                $50.00   PAID            ADAM KOBS
FILING                            $100.00   PAID            ADAM KOBS
STATEWIDE EFILING FEE              $20.00   PAID            ADAM KOBS
INDIGENT                           $25.00   PAID            ADAM KOBS
REPORTER'S RECORD                 $135.00   PAID            MARK VILLARREAL


       Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: 0.00


       Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.

      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this April 1, 2015.

                                                          KEITH E. HOTTLE, CLERK



                                                          Cynthia A. Martinez
                                                          Deputy Clerk, Ext. 53853